United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-11287
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

IGNACIO LARES-MERAZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                        USDC No. 6:06-CR-37
                       --------------------

Before JOLLY, CLEMENT, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Ignacio Lares-

Meraz (Lares) raises arguments that are foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), which held

that 8 U.S.C. § 1326(b)(2) is a penalty provision and not a

separate criminal offense.   Lares also raises arguments that are

foreclosed by United States v. Mejia-Huerta, 480 F.3d 713, 723

(5th Cir. 2007), petition for cert. filed, 75 U.S.L.W. 3585 (U.S.

Apr. 18, 2007) (No. 06-1381), which held that the district court

is not required to provide notice prior to sentencing of its sua

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-11287
                               -2-

sponte intention to impose a non-Guidelines sentence.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.